Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

           DETAILED ACTION

1.	This action is responsive to:  an original application filed on 8 March 2021.	
2.	Claims 1-20 are currently pending and claims 1, 10 and 19 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 4 May 2021. The submission is following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

          Priority

4.	Priority claimed from its parent application no.16/384196, filed on 15 April 2019.

        Drawings

5.	The drawings filed on 8 March 2021 are accepted by the examiner. 
                                              Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Angal et al. (US Publication No. 20160125490), hereinafter Angal.

Regarding claim 1: 
receiving a request at a first time for data migration between a first user device and a second user device each associated with a first user (Angal, ¶52, 23).
authenticating, by session authentication circuitry, a session between the first user device and the second user device at the first time (Angal, ¶16-17, 88).
causing, by data migration circuitry, data transfer between the first user device and the second user device (Angal, ¶71).
generating, by continuous authentication circuitry, a second attribute dataset associated with the first user at a second time after the first time (Angal, ¶17, 52, 84).
and authenticating, by the continuous authentication circuitry, the session at the second time based on the second attribute dataset (Angal, ¶84-85).
Regarding claim 2:
wherein generating the second attribute dataset further comprises: receiving, by video monitoring circuitry in communication with the continuous authentication circuitry, a video stream captured over a duration of time that begins after about the first time, wherein the video stream comprises a plurality of video frames; and generating, by the video monitoring circuitry, a video dataset based on the video stream (Angal, ¶101).
Regarding claim 3:
further comprising generating, by the continuous authentication circuitry, the second attribute dataset based on the video dataset (Angal, ¶84).
Regarding claim 4: 
wherein the video stream comprises a face of the first user (Angal, ¶106).
Regarding claim 5: 
wherein the video stream is received from the first user device (Angal, ¶106).
Regarding claim 6: 
wherein generating the second attribute dataset further comprises: receiving, by video monitoring circuitry in communication with the continuous authentication circuitry, a first video stream captured by the first user device over a duration of time that begins after about the first time, wherein the first video stream comprises a plurality of video frames; and receiving, by the video monitoring circuitry, a second video stream captured by the second device over the duration of time that begins after about the first time, wherein the second video stream comprises a plurality of video frames (Angal, ¶85-86).
Regarding claim 7: 
wherein each of the first video stream and the second video stream comprise a face of the first user (Angal, ¶95, 106).
Regarding claim 8: 
further comprising: comparing, by the video monitoring circuitry, the first video stream and the second video stream with a video consistency threshold; and in an instance in which the first video stream and the second video stream satisfy the video consistency threshold, generating, by the video monitoring circuitry, the second attribute dataset based on the first video stream and the second video stream (Angal, ¶17, 22).
Regarding claim 9: 
further comprising: comparing, by the video monitoring circuitry, the first video stream and the second video stream with a video consistency threshold; and in an instance in which the first video stream and the second video stream fail to satisfy the video consistency threshold, halting, by the data migration circuitry, data transfer between the first user device and the second user device (Angal, ¶17, 22-23).
Regarding claim 10:
communications circuitry configured to receive a request at a first time for data migration between a first user device and a second user device each associated with a first user (Angal, ¶52, 23).
session authentication circuitry configured to authenticate a session between the first user device and the second user device at the first time (Angal, ¶16-17, 88).
data migration circuitry configured to cause data transfer between the first user device and the second user device (Angal, ¶71).
and continuous authentication circuitry configured to: generate a second attribute dataset associated with the first user at a second time after the first time (Angal, ¶84, 17, 52).
and authenticate the session at the second time based on the second attribute dataset (Angal, ¶84-85).
Regarding claim 11:
further comprising video monitoring circuitry in communication with the continuous authentication circuitry configured to: receive a video stream captured over a duration of time that begins after about the first time, wherein the video stream comprises a plurality of video frames; and generate a video dataset based on the video stream (Angal, ¶101).
Regarding claim 12:
wherein the continuous authentication circuitry is further configured to generate the second attribute dataset based on the video dataset (Angal, ¶84).
Regarding claim 13:
wherein the video stream comprises a face of the first user (Angal, ¶106).
Regarding claim 14:
wherein the video stream is received from the first user device (Angal, ¶106).
Regarding claim 12:
further comprising video monitoring circuitry in communication with the continuous authentication circuitry configured to: receive a first video stream captured by the first user device over a duration of time that begins after about the first time, wherein the first video stream comprises a plurality of video frames; and receive a second video stream captured by the second device over the duration of time that begins after about the first time, wherein the second video stream comprises a plurality of video frames (Angal, ¶85-86).
Regarding claim 16:
wherein each of the first video stream and the second video stream comprise a face of the first user (Angal, ¶95, 106).
Regarding claim 17:
wherein the video monitoring circuitry is further configured to: compare the first video stream and the second video stream with a video consistency threshold; and in an instance in which the first video stream and the second video stream satisfy the video consistency threshold, generate the second attribute dataset based on the first video stream and the second video stream (Angal, ¶17, 22).
Regarding claim 18:
wherein the video monitoring circuitry is further configured to compare the first video stream and the second video stream with a video consistency threshold; and, in an instance in which the first video stream and the second video stream fail to satisfy the video consistency threshold, the data migration circuitry is configured to halt data transfer between the first user device and the second user device (Angal, ¶17, 22-23).
Regarding claim 19:
receive a request at a first time for data migration between a first user device and a second user device each associated with a first user (Angal, ¶23, 52).
authenticate a session between the first user device and the second user device at the first time (Angal, ¶88, 16-17).
cause data transfer between the first user device and the second user device (Angal, ¶71). 
generate a second attribute dataset associated with the first user at a second time after the first time (Angal, ¶17, 52, 84).
and authenticate the session at the second time based on second attribute dataset (Angal, ¶84-85).
Regarding claim 20:
wherein the non-transitory computer-readable storage medium further comprises instructions that, when executed, cause the apparatus to: receive a video stream captured over a duration of time that begins after about the first time, wherein the video stream comprises a plurality of video frames; generate a video dataset based on the video stream; and generate the second attribute dataset based on the video dataset (Angal, ¶84).
   
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890